IN THE SUPREME COURT OF
               CALIFORNIA

                  EVAN WEISS et al.,
                Plaintiffs and Appellants,
                             v.
          THE PEOPLE ex rel. DEPARTMENT OF
               TRANSPORTATION et al.,
              Defendants and Respondents.

                          S248141

          Fourth Appellate District, Division Three
                         G052735

               Orange County Superior Court
                    30-2012-00605637



                        July 16, 2020

Justice Groban authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Corrigan, Liu,
Cuéllar, and Kruger concurred.
        WEISS v. PEOPLE ex rel. DEPARTMENT OF
                   TRANSPORTATION
                            S248141


              Opinion of the Court by Groban, J.


       Code of Civil Procedure section 1260.0401 authorizes a
pretrial motion for a ruling on “an evidentiary or other legal
issue affecting the determination of compensation.” (Id., subd.
(a).) This motion is one of the special procedures set out in the
Eminent Domain Law. (§§ 1230.010–1273.050.) The public
entity2 defendants in this inverse condemnation action ask us to
“judicially import” section 1260.040 into inverse condemnation
procedure. We deny this request. The special statutory
procedures that govern a public entity’s exercise of the power of
eminent domain are inapplicable in inverse condemnation
actions, which instead proceed by the rules governing ordinary
civil actions. We usually leave the adoption and amendment of
statewide rules governing the conduct of trial court proceedings
to the Legislature or the Judicial Council, and we see no reason
to depart from our usual practice in this context.
     A trial court may, in certain circumstances, devise or
borrow a procedure appropriate to the specific litigation before
it. But it may not do so when an applicable procedure is


1
      Unless otherwise noted, all further statutory references
are to the Code of Civil Procedure.
2
      We use “public entity” as shorthand: Certain “quasi-
public entities” are authorized by statute to utilize the eminent
domain power as well. (§§ 1240.040, 1245.320, 1245.326.)


                               1
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


provided by a statute or rule of court. In this action, the public
entities borrowed section 1260.040 from the Eminent Domain
Law and used it to request a dispositive pretrial ruling on
inverse condemnation liability. We conclude the trial court
erred in using this procedure because the summary judgment
statute was available for that purpose and any disputes of
material fact could have been resolved in a bench trial. The
Court of Appeal reached a similar conclusion and reversed the
trial court’s judgment. We affirm.
                      I. BACKGROUND
     A. Trial Court Proceedings
      This case began when the owners of three single-family
homes and a small hotel located just to the east of the Interstate
5 freeway (the Property Owners) filed suit against the
Department of Transportation and the Orange County
Transportation Authority (the Agencies). The Agencies had
constructed two walls on the west side of the freeway—the side
opposite the Property Owners’ properties. Designed as sound
barriers, these walls were intended to reduce the level of
freeway traffic noise audible on the west side of the freeway. In
their complaint, the Property Owners alleged the sound barriers
deflected noise, vibrations, dust, and nighttime glare onto their
properties. On this basis, they claimed the Agencies are liable
to them in inverse condemnation. They also pled trespass and
nuisance claims.
      The Agencies demurred, and the trial court sustained the
demurrer to the trespass claim but overruled the demurrers to
the inverse condemnation and nuisance claims. In its demurrer
to the inverse condemnation claim, defendant Orange County
Transportation Authority argued the Property Owners had


                                  2
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


failed to allege the sound barriers caused damage to their
properties that was different from the damage caused to
neighboring properties.      It contended this showing was
necessary to prove an inverse condemnation claim based on an
“intangible intrusion” onto a property. In overruling the
demurrer, the trial court concluded that such a showing is not
necessary.    The court ruled that the Property Owners’
allegations relating to the deflection of noise, vibrations, dust,
and nighttime glare onto their properties were sufficient to
support their inverse condemnation claim. The Agencies
answered the complaint, and both sides conducted discovery.
      Three months before the jury trial was set to begin, the
Agencies filed the motion at issue in this case. Titled “Motion
for Legal Determination of Liability re Inverse Condemnation
Action,” it requested judgment in the Agencies’ favor on the
Property Owners’ inverse condemnation claim. The Agencies
renewed their contention that the Property Owners had to show
they had experienced damage to their properties that was
different from the damage experienced by neighboring property
owners—the contention the court had rejected on demurrer.
They further argued that, as a factual matter, the Property
Owners could not make this showing. The Agencies also filed a
separate “Motion for Legal Determination of Liability re
Nuisance Claim,” claiming immunity. In support of both
motions, the Agencies submitted declarations, deposition
transcripts, responses to interrogatories, planning documents,
and documentation of complaints about the sound barrier. The
Agencies cited section 1260.040 as the basis of their authority to
request a legal determination of liability on both claims.
      The Property Owners opposed the Agencies’ motion
related to the inverse condemnation claim on three independent

                                  3
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


grounds. First, they argued that a section 1260.040 motion may
only be brought in eminent domain actions. Second, they argued
that even in an eminent domain action, a section 1260.040
motion cannot be used to request a liability determination.
Third, they argued there was substantial evidence supporting a
ruling in their favor on liability, such that they were entitled to
a bench trial. They contended that the law did not require them
to show that their properties were the only ones in the
neighborhood that experienced an increase in noise, vibrations,
dust, and glare, but instead only that their properties suffered
damage beyond what was necessarily incident to their proximity
to the sound barriers. To demonstrate they could make this
showing, they submitted declarations, photographs, Google
Street View images, expert witness declarations, deposition
transcripts, sound measurements, and government protocols for
noise analysis.
      On reply, the Agencies argued a bench trial was not
needed. They claimed that section 1260.040 authorizes the
court to weigh competing evidence and resolve issues of fact in
inverse condemnation and related tort actions. They asserted
the documents the parties had provided the court showed
neighboring properties experienced similar damage from the
sound barriers. Accordingly, they argued, the Property Owners
had not proved their inverse condemnation claim.
      The trial court granted the Agencies’ motions. Entering
judgment in the Agencies’ favor on the inverse condemnation
claim, the court ruled that the Property Owners “cannot meet
their burden [of] showing the injuries suffered were ‘peculiar’ to
their properties” because they “cannot show they suffered a
unique and peculiar damage ‘not such as is common to all
property in the neighborhood.’ ” In support of this ruling, the

                                  4
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


court pointed to deposition testimony and documents tending to
show that neighboring properties had experienced similar
damage. These documents included a map, from which the court
inferred that buildings not owned by the Property Owners but
situated between their properties were “suffering damages from
the [s]ound wall,” and a complaint in a separate lawsuit filed by
owners of nearby properties. The court also entered judgment
against the Property Owners on the nuisance claim. The court
did not address the Property Owners’ arguments about the
scope of section 1260.040 or specify whether it considered that
section to be the source of its authority to consider the Agencies’
motions.
      B. The Court of Appeal’s Decision
       On appeal, the Property Owners argued that section
1260.040 does not authorize trial courts to make dispositive
rulings on liability in inverse condemnation actions. In
response, the Agencies conceded section 1260.040 does not apply
“directly” in inverse condemnation actions. However, they
asked the Court of Appeal to “import” section 1260.040 into
inverse condemnation procedure and authorize its use to
request dispositive rulings on inverse condemnation liability, a
use the Court of Appeal previously had approved in Dina v.
People ex rel. Dept. of Transportation (2007) 151 Cal.App.4th
1029 (Dina). The Agencies told the Court of Appeal it could do
this because the Legislature left the law of inverse
condemnation “ ‘for determination by judicial development’ ”
and “cross-pollination” in the area of takings law “is the general
rule.”
     The Court of Appeal rejected the Agencies’ request,
disagreeing with Dina, supra, 151 Cal.App.4th 1029, to the



                                  5
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


extent the Dina court viewed section 1260.040 as authorizing a
motion procedure that may be used to decide liability issues in
inverse condemnation actions. (Weiss v. People ex rel. Dept. of
Transportation (2018) 20 Cal.App.5th 1156, 1161–1162, 1167–
1170 (Weiss).)3 The Court of Appeal concluded there was no
reason to judicially create “a novel summary mechanism” for
determining inverse condemnation liability. (Weiss, at p. 1167.)
      Having rejected the Agencies’ invitation to “import”
section 1260.040 into inverse condemnation procedure, the
Court of Appeal concluded that reversal of the trial court’s
judgment in the Agencies’ favor was necessary. (Weiss, supra,
20 Cal.App.5th at p. 1176.) It characterized the trial court’s
decision as, in effect, “an early summary judgment ruling,”
entered without adherence to “the detailed statutory constraints
governing summary judgment motions.” (Id. at p. 1175.) It
observed that this procedure did not “meaningfully ‘supplement’
existing pretrial procedures governing a summary judgment
motion” but simply replaced them, thereby “short circuit[ing]
the case on liability grounds.” (Id. at pp. 1176–1177.) The Court
of Appeal further rejected the Agencies’ reliance on Dina, supra,
151 Cal.App.4th 1029 as a basis for the trial court’s authority to
resolve the nuisance claim on a section 1260.040 motion,
concluding that the Property Owners “were entitled to a jury
trial absent a summary judgment motion or other statutorily




3
      As the Court of Appeal recognized, the property owners in
Dina, supra, 151 Cal.App.4th 1029 did not object to the use of
section 1260.040 on the ground that the action “ ‘involved
inverse condemnation rather than eminent domain.’ ” (Weiss,
supra, 20 Cal.App.5th at p. 1170.)


                                  6
   WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


authorized manner of case disposition.”            (Weiss, supra, 20
Cal.App.5th at p. 1162.)
      The Agencies petitioned for review of the Court of Appeal’s
ruling on their inverse condemnation cause of action only, citing
the Court of Appeal’s disagreement with Dina, supra, 151
Cal.App.4th 1029. We granted review.
                       II. DISCUSSION
      The Agencies concede here, as they did in the Court of
Appeal, that section 1260.040 applies in eminent domain actions
only. They acknowledge that “the statutory language and
legislative history express no intent that section 1260.040
should apply in inverse condemnation cases.” Nevertheless, the
Agencies urge us, as they urged the Court of Appeal, to “import”
section 1260.040 into inverse condemnation procedure “as a
matter of judicial development” and to sanction their reliance on
it to request entry of judgment on an inverse condemnation
claim without a bench trial. They contend we can do this
because the Legislature has left the development of inverse
condemnation law to the judicial branch. And they argue we
should do this because the use of the section 1260.040 procedure
in inverse condemnation actions would promote the same broad
policy objective it does in the eminent domain context: timely
resolution. For the reasons discussed below, we decline this
request and affirm the judgment of the Court of Appeal.
     A. Section 1260.040 Was Not Intended To Provide
        for a Case-dispositive Motion in Eminent
        Domain Actions
     To frame our consideration of the Agencies’ request that
we “import” section 1260.040 into inverse condemnation
procedure, we begin with some background on the procedures


                                  7
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


governing liability and compensation determinations in
eminent domain and inverse condemnation actions, with a focus
on the specific purpose section 1260.040 serves in eminent
domain proceedings.
         1. Determining Just Compensation for a Taking
      The     California    Constitution       guarantees     “just
compensation” whenever private property is “taken or damaged
for a public use.” (Cal. Const., art. I, § 19, subd. (a).) Eminent
domain and inverse condemnation are distinct procedures for
ensuring that property owners receive just compensation
whenever public entities take or damage their property.
       Certain aspects of eminent domain law and procedure are
codified in the Code of Civil Procedure. These provisions—
among them section 1260.040—make up the Eminent Domain
Law. (§ 1230.010.) By contrast, the Legislature generally has
left inverse condemnation law “ ‘for determination by judicial
development.’ ” (Regency Outdoor Advertising, Inc. v. City of Los
Angeles (2006) 39 Cal.4th 507, 530 (Regency Outdoor
Advertising).) And the special procedures of the Eminent
Domain Law do not apply to inverse condemnation actions.
      In an eminent domain action, a public entity exercises its
authority to condemn private property. This exercise of
authority involves a “quite elaborate and lengthy process
established by the Eminent Domain Law and related statutes.”
(Property Reserve, Inc. v. Superior Court (2016) 1 Cal.5th 151,
188 (Property Reserve).) Before filing the complaint that
initiates an eminent domain action, a public entity must have
an appraisal performed, make an offer to the property owner for
the property’s fair market value as established by the appraisal,
and adopt a resolution of necessity through a noticed hearing.


                                  8
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


(§ 1245.220; Gov. Code, § 7267.2.) To take possession of the
property before judgment, the public entity must make a motion
for an order of possession and deposit probable compensation
with the state treasury. (§§ 1255.010, 1255.410.)
      The public entity concedes liability at the outset of an
eminent domain action, so “there is ordinarily no question that
[the public entity] has ‘taken or damaged’ ” the property at issue.
(San Diego Gas & Electric Co. v. Superior Court (1996) 13
Cal.4th 893, 939 (San Diego Gas).) For this reason, “[e]minent
domain actions typically focus on the amount of compensation
owed the property owner.” (Regency Outdoor Advertising,
supra, 39 Cal.4th at p. 530; see People v. Ricciardi (1943) 23
Cal.2d 390, 400; 1 Matteoni, Condemnation Practice in Cal.
(Cont.Ed.Bar 3d ed. 2005) § 9.26 (rev. 9/17) (Matteoni).)
      By contrast, an inverse condemnation action proceeds
under the rules governing ordinary civil actions. A property
owner initiates an inverse condemnation action by filing a
complaint in the trial court after the alleged taking has already
occurred. (Regency Outdoor Advertising, supra, 39 Cal.4th at p.
530.)    As is true of the present action, most inverse
condemnation actions involve disputed claims that the public
entity has damaged or constructively taken, rather than directly
taken, the property at issue. (Property Reserve, supra, 1 Cal.5th
at pp. 189–190; Matteoni, supra, § 13.1.) In such actions, “ ‘the
property owner must first clear the hurdle of establishing that
the public entity has, in fact, taken [or damaged] his or her
property’ ” before the issue of just compensation comes into play.
(San Diego Gas, supra, 13 Cal.4th at p. 940.) Issues of inverse
condemnation liability may be addressed on demurrer, through
a motion for summary judgment or summary adjudication, or at



                                  9
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


a bench trial. (§§ 430.30, 437c; Healing v. California Coastal
Com. (1994) 22 Cal.App.4th 1158, 1170 (Healing).)
      The California Constitution gives property owners the
right to have a jury determine the compensation they are owed
when a public entity takes or damages their property. (Cal.
Const., art. I, § 19, subd. (a).) But “[w]e have long held that this
jury right applies only to determining the appropriate amount
of compensation . . . .” (City of Perris v. Stamper (2016) 1 Cal.5th
576, 593 (City of Perris).) All other questions of fact or mixed
questions of law and fact are decided by the court. (Metropolitan
Water Dist. of So. California v. Campus Crusade for Christ, Inc.
(2007) 41 Cal.4th 954, 971 (Metropolitan Water Dist.).)
      In both eminent domain actions and inverse
condemnation actions, the key evidence in a jury trial is expert
testimony concerning the valuation of the property at issue.
(Recommendation: Early Disclosure of Valuation Data and
Resolution of Issues in Eminent Domain (Oct. 2000) 30 Cal. Law
Revision Com. Rep. (2000) p. 573 (CLRC Valuation
Recommendations); Matteoni, supra, § 9.29.) The Eminent
Domain Law provides special pretrial procedures for the
exchange of valuation data used by each side’s experts and the
making of final offers and demands. (§§ 1258.210–1258.300.) If
at the time of this exchange the trial court has not yet ruled on
evidentiary and legal issues affecting the determination of
compensation, the experts’ competing valuations of the
condemned property will be further apart from each other and
the case less likely to settle.              (CLRC Valuation
Recommendations, supra, at pp. 584–587.) As with other
provisions of the Eminent Domain Law governing the unique
course of eminent domain proceedings, the Legislature has not



                                 10
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


made these exchange procedures applicable              in inverse
condemnation actions.
         2. Evidentiary and Legal Issues Affecting the
            Determination of Compensation
       Before the jury trial on compensation, legal issues and
mixed questions of law and fact frequently arise concerning the
proper measure of compensation or concerning whether the
property owner is entitled to compensation for a specific kind of
damage, loss, or injury. (City of Perris, supra, 1 Cal.5th 576,
593–596; Metropolitan Water Dist., supra, 41 Cal.4th at p. 971.)
In eminent domain cases, these issues often relate to severance
damages—compensation for damage to, or diminished value of,
the remainder of a parcel of land when the public entity
condemns only part of the parcel. (City of Perris, at pp. 593–594;
Matteoni, supra, § 5.1.) For example, a court may decide
whether compensation is due for interference with access to the
remainder of the parcel, for temporary loss of use of the
remainder, or for damage from noise, dust, fumes, or vibrations
caused by the public use of the condemned portion of the parcel.
(Metropolitan Water Dist., at p. 971; Matteoni, supra, §§ 5.21,
5.26, 5.28.) Similar issues arise in the inverse condemnation
context, such as whether compensation is due for impaired
access to a parcel neighboring the condemned property, for
unreasonable interference with neighboring property during
construction of a public improvement, or—as in the present
case—for damage from noise, dust, fumes, or vibrations caused
by the public use of nearby property. (Matteoni, supra, §§ 5.21,
13.4.)
      The court decides these issues in the liability phase of an
inverse condemnation action—on demurrer, at summary
judgment, or in a bench trial held prior to any jury trial on

                                 11
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                   Opinion of the Court by Groban, J.


compensation. (§§ 430.30, 437c; Orpheum Bldg. Co. v. San
Francisco Bay Area Rapid Transit Dist. (1978) 80 Cal.App.3d
863, 868.)4 The resolution of these issues is often dispositive of
inverse condemnation actions, in which claims of property
damage or constructive taking frequently are the sole basis of
liability. (San Diego Gas, supra, 13 Cal.4th at pp. 939–940.)
      In eminent domain actions, by contrast, where the public
entity concedes at least partial liability at the outset of the case,
a court’s ruling on an issue concerning entitlement to a
particular category of compensation is seldom case dispositive.
Instead, the ruling “affect[s] the landowner’s compensation by
permitting the jury to consider or preventing it from considering
certain types of recovery” and “frame[s] the ultimate factual
inquiry into the amount of compensation owed.” (City of Perris,
supra, 1 Cal.5th at p. 596; see, e.g., People ex rel. Dept. of
Transportation v. Hansen’s Truck Stop, Inc. (2015) 236
Cal.App.4th 178, 182–183 [court determined property owners
could pursue damages for impairment of access and loss of
business goodwill, allowing question of amount of compensation
due for these categories of harm to go to jury].)


4
       Because inverse condemnation actions usually involve
issues of liability (on which there is no jury trial right) in
addition to issues concerning the amount of compensation due
(on which there is a right to a jury trial), trial courts often
bifurcate inverse condemnation actions and decide them in two
phases. In the first phase, the court determines whether the
public entity’s actions have resulted in compensable taking or
damage via dispositive motions or, when necessary, a bench
trial. In the second phase, if there is one, a jury determines the
amount of compensation due. (Matteoni, supra, § 17.8; Healing,
supra, 22 Cal.App.4th at p. 1170.)



                                  12
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


      Before section 1260.040 was enacted, disputes about
which categories of alleged damage, loss, or injury a jury should
be allowed to consider in an eminent domain action were often
resolved via motions in limine seeking the exclusion of certain
expert testimony or in connection with disputes over the
formulation of jury instructions. (Van Alstyne, Statutory
Modification of Inverse Condemnation: The Scope of Legislative
Power (1967) 19 Stan. L.Rev. 727, 748; CLRC Valuation
Recommendations, supra, at p. 585.) This practice of resolving
evidentiary and legal issues concerning the determination of
compensation on the eve of trial, or sometimes even during trial,
impeded early resolution of eminent domain actions. (CLRC
Valuation Recommendations, at p. 585.) Section 1260.040
addresses this problem.
         3. Code of Civil Procedure, Section 1260.040
      The Legislature enacted section 1260.040 to promote
earlier resolution of issues affecting the determination of
compensation, thereby preventing these issues from improperly
going to the jury and increasing the likelihood of pretrial
settlement. (Legis. Counsel’s Dig., Assem. Bill No. 237 (2000–
2001 Reg. Sess.) 428 Stats. 2001, Summary Dig., pp. 181–182;
Cal. Law Revision Com. com., 19 West’s Ann. Code Civ. Proc.
(2007 ed.) foll. § 1260.040, p. 623.) Section 1260.040 authorizes
a party to an eminent domain action to file a motion requesting
a ruling on “an evidentiary or other legal issue affecting the
determination of compensation” and provides that the trial
court may postpone the deadlines for final settlement offers “for
a period sufficient to enable the parties to engage in further
proceedings before trial” after receiving the court’s ruling on the
motion. The section specifies that it “supplements, and does not
replace any other pretrial or trial procedure otherwise available

                                 13
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


to resolve an evidentiary or other legal issue affecting the
determination of compensation.” (Id., subd. (c).)
       The California Law Revision Commission proposed
section 1260.040 as part of a package of reforms to the Eminent
Domain Law designed to “facilitate resolution of eminent
domain cases without the need for trial.” (CLRC Valuation
Recommendations, supra, at p. 571.) Under the amended
eminent domain procedures, valuation data and expert lists are
exchanged 90 days before trial, and final offers of and demands
for compensation are exchanged 20 days before trial.
(§§ 1258.220, subd. (a), 1250.410.)        The section 1260.040
motion—to be filed 60 days before trial—was intended to allow
the isolation and decision of evidentiary and legal issues
affecting the determination of compensation well before the eve
of trial, and even before the parties exchange final offers and
demands.          (§ 1260.040, subd. (c); CLRC Valuation
Recommendations, at pp. 584–585, 573–574; see Dept.
Transportation, Enrolled Bill Rep. on Assem. Bill No. 237
(2001–2002 Reg. Sess.) Oct. 2001, p. 3 [legislation would provide
“[t]he ability to challenge by pretrial motion improper valuation
methods used by appraisers . . . that, under current practice, are
often improperly sent to juries”].) In recommending the
Legislature adopt section 1260.040, the Law Revision
Commission expressed its hope that earlier decision of these
issues would narrow the gap between competing expert
valuations, thereby facilitating settlement through alternative
dispute resolution. (CLRC Valuation Recommendations, supra,
at pp. 584–587.) Because the public entity’s liability is
established at the outset of an eminent domain action, the
Legislature did not contemplate that a section 1260.040 motion



                                 14
   WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


would be used to dispose of an eminent domain action in its
entirety.
     B. We Decline To Import Section 1260.040 into
        Inverse Condemnation Procedure
       With this understanding of the purpose of section
1260.040 in mind, we turn to the Agencies’ request that we
“import” section 1260.040 into inverse condemnation procedure.
Some general practices and principles guide our consideration
of this request. To begin, as a general practice, we leave to the
Legislature the adoption and amendment of statewide rules
governing trial court proceedings. (See In re Cook (2019) 7
Cal.5th 439, 459 (Cook) [“[T]he Legislature is in a superior
position to consider and implement rules of procedure in the
first instance.”].) Gaps in statutory rules may be filled by the
Judicial Council, which the California Constitution vests with
the authority to “adopt rules for court administration, practice
and procedure” that are consistent with statutory procedures.
(Cal. Const., art. VI, § 6, subd. (d).) Courts also have the
authority to adopt local rules, so long as those rules are
consistent with statutory procedures adopted by the Legislature
and the Rules of Court adopted by the Judicial Council. (§ 575.1;
Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal.4th 953, 967
(Rutherford); see Cal. Rules of Court, rule 3.20 [preempting
certain categories of local rules].) And, as the Agencies point
out, when no procedure is specified by statute or rule, judges
may fashion nonstatutory procedures suitable to the specific
cases before them. (Citizens Utilities Co. v. Superior Court
(1963) 59 Cal.2d 805, 812–813 (Citizens Utilities Co.).) Courts,
however, do not have the authority to adopt procedures or
policies that conflict with statutory law or the Rules of Court.
(Jameson v. Desta (2018) 5 Cal.5th 594, 612.)


                                 15
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


      Considering these general practices and principles, the
Agencies’ request that we “import” section 1260.040 into inverse
condemnation procedure is unusual. As the Agencies have
conceded, nothing in section 1260.040’s language or legislative
history suggests that the Legislature intended the motion
procedure it authorizes to be used in inverse condemnation
actions. And the Agencies have not suggested that any other
statutory or constitutional rule requires such a procedure to
exist in inverse condemnation practice. (Cf. Cook, supra, 7
Cal.5th at pp. 458–459 [adopting evidence preservation
procedure to give effect to right recognized in People v. Franklin
(2016) 63 Cal.4th 261].) Instead, the Agencies suggest that by
leaving inverse condemnation law “for determination by judicial
development” (Cal. Law Revision Com. com., 19A West’s Ann.
Code Civ. Proc. (2019 ed.) foll. § 1263.010, p. 6), the Legislature
authorized appellate courts to “judicially import” the special
procedural rules in the Eminent Domain Law into inverse
condemnation procedure. The Agencies contend that, pursuant
to this purported authorization, we may “import” any provision
of the Eminent Domain Law into the inverse condemnation
context unless the Legislature has created a specific obstacle to
our doing so.
      We understand this statement of legislative intent more
narrowly than the Agencies do—namely, as a recognition that
certain rules must apply equally in eminent domain and inverse
condemnation actions to ensure that any differences do “not
yield different results in terms of compensation.” (Mt. San
Jacinto Community College Dist. v. Superior Court (2004) 117
Cal.App.4th 98, 105 (Mt. San Jacinto).) Because inverse
condemnation and eminent domain actions both give effect to
the same underlying right to compensation, California courts


                                 16
   WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


have long applied principles affecting the amount of
compensation due to a property owner equally in the eminent
domain and inverse condemnation contexts. (Matteoni, supra,
§ 13.1.) Indeed, before the Eminent Domain Law’s enactment,
we applied in an inverse condemnation action a judicial rule
developed in eminent domain cases for determining when
impairment of right of access constitutes a compensable taking,
reasoning that “[t]he principles which affect the parties’ rights
in an inverse condemnation suit are the same as those in an
eminent domain action.” (Breidert v. Southern Pac. Co. (1964)
61 Cal.2d 659, 663, fn. 1.)
      The Law Revision Commission seems to have
acknowledged this when, in 1975, it noted that while the “rules
of compensation” provided by the new Eminent Domain Law
were intended only “for eminent domain proceedings[,] the law
of inverse condemnation [was] left for determination by judicial
development.” (Cal. Law Revision Com. com., 19A West’s Ann.
Code Civ. Proc., supra, foll. § 1263.010, p. 6.) This comment
suggests the commission contemplated that courts presiding
over inverse condemnation actions would continue to apply rules
of eminent domain law affecting the amount of compensation
due. However, nothing in the legislative history of the Eminent
Domain Law’s enactment suggests the Legislature intended to
authorize appellate courts to “import” into inverse
condemnation procedure the statutory rules setting out the
special procedures unique to eminent domain actions.
      Decisions issued after the Eminent Domain Law’s
enactment have likewise recognized that, while inverse
condemnation actions and eminent domain actions involve
different procedures, certain rules of eminent domain law must
apply in inverse condemnation actions to give equal effect to the

                                 17
   WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


right to compensation. (Mt. San Jacinto, supra, 117 Cal.App.4th
at p. 105.) For example, in Salton Bay Marina, Inc. v. Imperial
Irrigation Dist. (1985) 172 Cal.App.3d 914, 948, the Court of
Appeal held that the “measure of damages in inverse
condemnation, as in eminent domain actions, is ‘market value.’ ”
And in Jefferson Street Ventures, LLC v. City of Indio (2015) 236
Cal.App.4th 1175, 1198, the Court of Appeal applied in an
inverse condemnation action a rule for determining when “de
facto taking” occurs that had been developed in eminent domain
cases.
      The case on which the Agencies primarily rely for the
proposition that an appellate court can “import” provisions of
the Eminent Domain Law into inverse condemnation law,
Chhour v. Community Redevelopment Agency (1996) 46
Cal.App.4th 273 (Chhour), is consistent with these decisions.
The plaintiff in Chhour was the owner of a seafood restaurant
in a shopping center that had been condemned by a community
redevelopment agency. (Id. at p. 277.) The owner filed suit after
the agency refused to initiate eminent domain proceedings
against the seafood restaurant or provide compensation for
injury to the restaurant’s business resulting from forced
relocation. (Ibid.) The agency argued that it was not liable to
the business owner for these damages because the entitlement
to compensation for loss of business goodwill was statutory, not
constitutional, and the statute at issue—part of the Eminent
Domain Law—applied only to eminent domain proceedings. (Id.
at pp. 278–279.) The Court of Appeal disagreed, holding that
loss of business goodwill is compensable in an inverse
condemnation action to the same extent as it is compensable, by
statute, in eminent domain actions. (Id. at p. 282.) It observed
that the “only distinction” between the restaurant owner’s case


                                 18
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


and the case of a person whose property had been condemned in
an eminent domain proceeding is that the restaurant owner
“has been forced to initiate a legal proceeding to recover.” (Id.
at p. 279.) Because inverse condemnation and eminent domain
procedures give effect to “ ‘the same limitation on governmental
power’ ” (id. at pp. 279–280), the court reasoned, it makes sense
for the judiciary and the Legislature to “cross-pollinate in this
area” (id. at p. 279). Chhour is thus consistent with the
proposition that the differences between eminent domain law
and inverse condemnation law should not “yield different results
in terms of compensation.” (Mt. San Jacinto, supra, 117
Cal.App.4th at p. 105.)
      While the “cross-pollination” embraced by Chhour, supra,
46 Cal.App.4th 273, may make sense with respect to provisions
of the Eminent Domain Law that affect the amount of
compensation due to a property owner, the special rules
governing the procedure by which a public entity exercises the
eminent domain power are another matter. As noted above,
inverse condemnation actions proceed by the rules governing
ordinary civil actions, not the special rules that apply to eminent
domain proceedings. Indeed, much of the “elaborate and
lengthy process established by the Eminent Domain Law and
related statutes”—would serve no purpose in an inverse
condemnation action. (Property Reserve, supra, 1 Cal.5th at p.
188; see, e.g., §§ 1245.220 [requiring resolution of necessity],
1255.410 [authorizing motion for order of possession].) Chhour
does not suggest that an appellate court may “import” into the
inverse condemnation context provisions of the Eminent




                                 19
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                 Opinion of the Court by Groban, J.


Domain Law that set out the special procedures applicable to
eminent domain actions, such as section 1260.040.5
      We recognized the distinction between rules governing the
right to compensation and rules governing the general course of
proceedings in Regency Outdoor Advertising, supra, 39 Cal.4th
507, where we considered whether a statutory carve-out for
eminent domain proceedings should be interpreted to
encompass inverse condemnation proceedings as well. (Id. at p.
529.) At issue in Regency Outdoor Advertising was whether a
party to an inverse condemnation action was entitled to an
award of expert witness fees under section 998, subdivision (c).
That provision authorizes courts to award such fees “in any
action or proceeding other than an eminent domain action.” (§
998, subd. (c)(1).) We concluded this carve-out for eminent
domain actions did not encompass inverse condemnation
actions, reasoning that “the Legislature perceives a difference
between eminent domain and inverse condemnation,” based on
the special nature of eminent domain proceedings. (Regency


5
      The Agencies also rely on Dina v. People ex rel. Dept. of
Transportation, supra, 151 Cal.App.4th 1029, at pp. 1044–1045
in support of their argument that the authority to “judicially
import” provisions of the Eminent Domain Law into the inverse
condemnation context extends to section 1260.040. Although
Dina may be correct that “[n]othing in the language of section
1260.040 or its legislative history bars a party from seeking an
order on a legal issue that disposes of an inverse condemnation
action” (id. at p. 1044), that does not mean we should “import”
section 1260.040 into inverse condemnation procedure. As the
Agencies acknowledge, nothing in the statutory language or
legislative history suggests the Legislature intended section
1260.040 motions to be used in inverse condemnation
proceedings. We disapprove Dina to the extent it is inconsistent
with our reasoning.


                                20
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


Outdoor Advertising, at p. 530.) With this difference in mind,
there is no reason to think the Legislature contemplated that an
appellate court would “import” section 1260.040 into inverse
condemnation procedure.
      Nevertheless, the Agencies urge us to “import” section
1260.040 into inverse condemnation procedure because, they
contend, doing so would promote timely resolution—the same
broad objective the Legislature intended it to promote in the
eminent domain context.           Relying on Dina, supra, 151
Cal.App.4th at pp. 1043–1045, they urge us to interpret section
1260.040’s provision for a motion to decide “other legal issues”
affecting the determination of compensation to encompass
issues of liability that in inverse condemnation actions normally
would be raised on demurrer, at summary judgment, or in a
bench trial. The Agencies point out that liability determinations
in inverse condemnation actions often involve disputed factual
questions and so are not amenable to resolution on summary
judgment. They explain that the use of section 1260.040
motions in inverse condemnation proceedings would promote
timely resolution by providing a different and more expedient
method of summary disposition than those provided for by
statute, one that serves as a “substitute for a bench trial.” They
assert we should “import” section 1260.040 into inverse
condemnation procedure because, in their view, summary
judgment proceedings and bench trials are unduly
“cumbersome.”
       To begin, we note that although the same arguments
might be made for “importing” section 1260.040 into many types
of civil actions, the Agencies do not argue the provision should
be made generally available to civil litigants. Indeed, they have
now abandoned their contention that it was proper for the trial

                                 21
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


court to use a section 1260.040 proceeding to issue a dispositive
ruling on the Property Owners’ nuisance claim. (See Dina,
supra, 151 Cal.App.4th at pp. 1039, 1052–1054 [concluding such
a use was proper].) As is true of other types of civil actions, the
Legislature’s specific reasons for wanting to encourage prompt
resolution of eminent domain actions do not necessarily carry
over to the inverse condemnation context. (Regency Outdoor
Advertising, supra, 39 Cal.4th at p. 530.) When a public entity
condemns property, speedy resolution allows the public entity to
expeditiously put the property to public use and facilitates
prompt compensation of the property owner. The same need for
speedy resolution is not present in inverse condemnation
actions, in which the government entity’s liability is contested
and the property owner typically claims entitlement to
compensation for property damage or diminution in value
resulting from a taking or damage that already has occurred.
Perhaps for this reason, the Legislature has chosen to give
calendar preference to eminent domain actions but not inverse
condemnation actions. (§ 1260.010.)
      Moreover, the Agencies’ arguments for importing section
1260.040 into inverse condemnation procedure ignore the
specific function section 1260.040 was designed to serve in
eminent domain proceedings: to facilitate the decision of issues
“affecting the determination of compensation” (§ 1260.040, subd.
(a)) or otherwise put, “affecting valuation” (Cal. Law Revision
Com. com., 19 West’s Ann. Code Civ. Proc., supra, foll.
§ 1260.040, p. 623). As described above, the Legislature’s
purpose in adopting section 1260.040 was to provide a
mechanism to resolve discrete evidentiary and legal questions
concerning the proper valuation of condemned property—
questions that, before section 1260.040’s enactment, parties had


                                 22
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


been presenting to the court in motions in limine seeking to limit
testimony or disputes about jury instructions. (CLRC Valuation
Recommendations, supra, at p. 585.) As we have explained, the
section 1260.040 proceeding was intended to facilitate prompt
resolution by allowing the parties, before the compensation
trial, to evaluate competing expert valuations of the condemned
property based on a shared understanding of which categories
of alleged loss are compensable.               (CLRC Valuation
Recommendations, supra, at p. 584.)6 Section 1260.040 thus
promotes the early resolution of eminent domain actions not by
providing a procedure for disposing of a case that is less
“cumbersome” than a summary judgment proceeding or bench
trial, but instead by providing a procedural tool for trial courts
to make evidentiary and legal rulings on questions related to the
valuation of the condemned property before the parties engage
in final pretrial settlement efforts. (See § 1250.430 [authorizing
postponement of trial for alternative dispute resolution].)7


6
      The ways in which trial courts in eminent domain actions
have used the section 1260.040 motion procedure are consistent
with this specific purpose. For example, they have used the
procedure to determine whether to exclude expert testimony
based on a disputed valuation method and to determine whether
a business owner is entitled to compensation for loss of business
goodwill. (Central Valley Gas Storage, LLC v. Southam (2017)
11 Cal.App.5th 686, 689–691 (Gas Storage); Los Angeles Unified
School Dist. v. Pulgarin (2009) 175 Cal.App.4th 101, 104
(Pulgarin).)
7
      The Agencies argue that importing section 1260.040 into
inverse condemnation procedure would promote settlement
because the prospect that public entities might be required to
pay prevailing property owners’ litigation expenses under
section 1036 provides public entities an incentive to settle once



                                 23
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


       Considering this specific function, it is unsurprising that
the language of section 1260.040 does not appear to contemplate
that the procedure would be used to request entry of judgment.
Subdivision (b) of section 1260.040, allowing courts to postpone
trial “to enable the parties to engage in further proceedings
before trial in response to [the trial court’s] ruling on the
motion,” suggests that the Legislature thought eminent domain
proceedings would generally continue after a decision on a
section 1260.040 motion.        The absence of any language
concerning entry of judgment in section 1260.040 indicates the
same. And perhaps most significantly, section 1260.040 states
that it “supplements, and does not replace any other pretrial or
trial procedure otherwise available to resolve an evidentiary or
other legal issue affecting the determination of compensation.”
(§ 1260.040, subd. (c).) In eminent domain actions—in which
liability is established at the outset—there is little risk that a
section 1260.040 motion would replace a dispositive motion or a
bench trial. While a court may determine that one of multiple


liability is found. This argument, too, ignores the specific way
in which section 1260.040 was intended to promote settlement
of eminent domain actions, i.e., by clarifying the range of
compensation a jury could award. To the extent section
1260.040 and section 1036 would operate in conjunction to
promote settlement of inverse condemnation actions, they would
do so by making it clear before trial that a public entity will have
to pay the property owner’s litigation expenses. Section
1260.040 does not serve that function in eminent domain
proceedings for two reasons. First, the public entity’s liability is
established at the outset of an eminent domain action. And
second, section 1036 does not apply in eminent domain
proceedings, where the award of litigation expenses is instead
governed by section 1250.410.



                                 24
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


property owner defendants is not entitled to compensation (cf.
Pulgarin, supra, 175 Cal.App.4th at p. 104) or that a public
entity is not liable for a particular type or category of damages
the property owner has claimed (see Gas Storage, supra, 11
Cal.App.5th at pp. 690–693), a ruling on a section 1260.040
motion would rarely, if ever, be case dispositive.8 In the inverse
condemnation context, by contrast, in which the entire action
may be based on an issue such as loss of business goodwill,
impairment of access, or—as in this case—the intrusion of noise,
dust, fumes, and vibrations onto private property, such issues
frequently will be resolved by dispositive motion or bench trial
before the jury trial on compensation. Used for this purpose, a
section 1260.040 motion would, as the Court of Appeal observed,
replace, not supplement, existing procedures. (Weiss, supra, 20
Cal.App.5th at p. 1176.)
       The Agencies complain that existing procedures are
inadequate for their purposes because most inverse
condemnation liability issues involve factual questions or mixed
questions of law and fact of a sort that could not be resolved on
summary judgment. They observe that section 1260.040 “does
not require that the trial [court] make its ruling based solely on
declarations and documents” and “[i]f the judge finds that
witness testimony is required, the judge may set an early bench
trial.” But used in this way, a section 1260.040 motion would
take the place of the bench trial on liability to which an inverse

8
      We offer no view on whether, in an eminent domain action,
a section 1260.040 proceeding may properly be used in the
manner the Agencies have asserted it can be used in the instant
inverse condemnation proceedings—to weigh evidence and
resolve factual disputes material to liability issues without a
bench trial.


                                 25
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


condemnation plaintiff normally would be entitled.        (Cf.
Skoumbas v. City of Orinda (2008) 165 Cal.App.4th 783
[reversing summary judgment on takings liability in inverse
condemnation case]; Odello Bros. v. County of Monterey (1998)
63 Cal.App.4th 778 [same].)
      At bottom, the Agencies’ request is that we create a new,
uncodified dispositive motion procedure specific to inverse
condemnation actions that serves the same function as a motion
for summary judgment or a bench trial but is less “cumbersome.”
Because such a procedure would not give effect to a property
owner’s right to compensation and would simply supplant
existing procedures, we decline this request.
      C. The Trial Court Erred in Entering Judgment in
         Response to the Agencies’ “Motion for Legal
         Determination of Liability”
       Our decision to decline the Agencies’ request does not
necessarily mean it will always be error for a trial court to use a
procedure modeled on a provision of the Eminent Domain Law
in the inverse condemnation context. Trial courts have inherent
and statutory authority to devise and utilize procedures
appropriate to the specific litigation before them. (§ 187;
Rutherford, supra, 16 Cal.4th at p. 967; Citizens Utilities Co.,
supra, 59 Cal.2d at pp. 812–813.) This authority “ ‘arises from
necessity where, in the absence of any previously established
procedural rule, rights would be lost or the court would be
unable to function.’ ” (James H. v. Superior Court (1978) 77
Cal.App.3d 169, 175.) In the inverse condemnation context, we
have held that trial courts have the authority “to provide for the
assessment of just compensation in situations not within the
purview of existing statutory provisions.” (Citizens Utilities Co.,
at p. 812.) In Citizens Utilities Co., we upheld a trial court’s use


                                 26
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


of a novel procedure for valuing a property owner’s water
system, observing that since “the Legislature has failed to
provide a procedure to cover the contingency involved, pursuant
to its inherent powers the court had the power to devise a proper
procedure.” (Ibid.) And as particularly relevant in this case, we
have held that trial courts may, when necessary, “follow
provisions of the Code of Civil Procedure which are harmonious
with the objects and purposes of the proceeding although those
provisions are not specifically made applicable by the statute
which creates the proceeding.” (Tide Water Associated Oil Co.
v. Superior Court (1955) 43 Cal.2d 815, 825.) However, when a
statute or rule of court provides an applicable procedure, a trial
court may neither substitute a procedure it has itself devised
nor adopt an existing procedural provision that is inapplicable
to the case before it. (Rutherford, supra, 16 Cal.4th at p. 967;
see Hernandez v. Superior Court (2003) 112 Cal.App.4th 285,
296 [trial court exceeded its authority by ordering
nonsimultaneous exchange of expert witness information where
statute required simultaneous exchange].)
      As described above, this case comes to us on appeal from
the trial court’s order granting the Agencies’ “Motion for Legal
Determination of Liability re Inverse Condemnation Action”—
styled as a section 1260.040 motion—and entering judgment on
the Agencies’ behalf. The Agencies asked the trial court to
decide a mixed question of law and fact: whether the damage
the Property Owners claimed was “peculiar” to their properties,
making the damage compensable under our decision in
Varjabedian v. Madera (1977) 20 Cal.3d 285, 298 (Varjabedian).
The Agencies supported their motion with extensive
documentary evidence and, in their briefing, urged the trial



                                 27
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


court to weigh their evidence against the competing evidence
submitted by the Property Owners.
      In ordinary civil actions such as this one, the procedure by
which to request a pretrial entry of judgment on the ground that
there is no dispute of material fact is summary judgment, or
when the request is for a dispositive ruling on one of multiple
claims within an action, summary adjudication. (§ 437c; Cal.
Rules of Court, rule 3.1350.) Courts deciding motions for
summary judgment or summary adjudication may not weigh the
evidence but must instead view it in the light most favorable to
the opposing party and draw all reasonable inferences in favor
of that party. (§ 437c, subd. (c); Aguilar v. Atlantic Richfield Co.
(2001) 25 Cal.4th 826, 843.) To ensure that the opposing party
has notice of the factual issues in dispute and an opportunity to
present the evidence needed to defeat the motion, the statute
requires that the parties submit separate statements of
undisputed facts. (§ 437c, subd. (c); United Community Church
v. Garcin (1991) 231 Cal.App.3d 327, 335.) These separate
statements also help the court isolate and identify the facts that
are in dispute, which facilitates the court’s determination
whether trial is necessary. (United Community, at pp. 335–
337.) When a court grants a motion for summary adjudication
on the ground that there is no triable issue of material fact, the
statute requires the court to “specify the reasons for its
determination,” with reference to “the evidence proffered in
support of and, if applicable, in opposition to the motion that
indicates no triable issue exists.” (§ 437c, subd. (g).) Adherence
to these provisions safeguards the rights of the party opposing
summary adjudication and allows for meaningful appellate
review.



                                 28
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                  Opinion of the Court by Groban, J.


       The procedure the trial court employed in this case was
improper because it supplanted a motion for summary
adjudication on the Property Owners’ inverse condemnation
claim or, to the extent the trial court weighed the evidence, a
bench trial on liability.9 Indeed, this case illustrates some of the
hazards of using a nonstatutory motion to request entry of
judgment. The Agencies’ motion presented a mixed question of
law and fact concerning whether the damage was “peculiar” to
the Property Owners’ properties, the answer to which turns on
whether the properties were “ ‘singled out’ ” to suffer the
detrimental effects of the sound barriers, making “the policy
favoring distribution of the resulting loss” strong and “the
likelihood that compensation will impede necessary public
construction [] . . . relatively slight.” (Varjabedian, supra, 20
Cal.3d at p. 298.) On the face of the trial court’s decision, it is
not clear whether it resolved factual disputes material to this
determination in reaching its conclusion that the Property
Owners “cannot meet their burden [of] showing the injuries
suffered were ‘peculiar’ to their properties.”10 Had the Agencies
filed a motion for summary adjudication rather than a “Motion
for Legal Determination of Liability,” the parties would have
been required to submit separate statements clarifying which
facts were disputed and which were undisputed. The trial

9
      The Agencies do not argue that, if the trial court erred in
entering judgment in response to their nonstatutory motion,
that error was harmless. We therefore do not consider that
question.
10
      We note the Property Owners argued in the Court of Appeal
that the trial court erred by requiring them to show that their
properties were the only ones in the neighborhood that
experienced an increase in noise, vibrations, dust, and glare.
This question is not before us and we express no view on it.


                                 29
    WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                   Opinion of the Court by Groban, J.


court’s order would have employed the familiar summary
judgment standard, specifying the reasons for its decision with
reference to the evidence showing whether a triable issue of fact
exists. And the parties would have avoided all that has ensued
on appeal.
       There may be cases in which the use of a nonstatutory
motion procedure to dismiss a cause of action before trial is
called for, but courts should be wary of such requests. As the
Court of Appeal warned, the incautious use of such a procedure
risks providing inadequate procedural protections, infringing on
the jury trial right, and unnecessary reversal. (Weiss, supra, 20
Cal.App.5th 1175, citing Amtower v. Photon Dynamics, Inc.
(2008) 158 Cal.App.4th 1582, 1594; Department of Forestry &
Fire Protection v. Howell (2017) 18 Cal.App.5th 154, 170–173.)
Courts should be careful not to prioritize efficiency and
conservation of judicial resources over access to justice and
procedural fairness. (Elkins v. Superior Court (2007) 41 Cal.4th
1337, 1353.) Though limited use of nonstatutory motion
procedures may be appropriate in inverse condemnation actions,
it is important to remember that summary judgment, summary
adjudication, and bench trials play a central role in our civil trial
system. Trial courts should exercise caution before dispensing
with these procedures.
                       III. CONCLUSION
      We deny the Agencies’ request that we “judicially import”
section 1260.040 into inverse condemnation procedure. Because
the trial court erred in entering judgment on the Agencies’
“Motion for Legal Determination of Liability” rather than
requiring them to file a motion for summary adjudication or




                                  30
   WEISS v. PEOPLE ex rel. DEPARTMENT OF TRANSPORTATION
                 Opinion of the Court by Groban, J.


proceed to a bench trial, we affirm the judgment of the Court of
Appeal.


                                                      GROBAN, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                                31
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Weiss v. People ex rel. Department of Transportation
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XX 20 Cal.App.5th 1156
Rehearing Granted

__________________________________________________________________________________

Opinion No. S248141
Date Filed: July 16, 2020
__________________________________________________________________________________

Court: Superior
County: Orange
Judge: Kirk H. Nakamura

__________________________________________________________________________________

Counsel:

Peterson Law Group, John S. Peterson, Joseph A. Schwar, Stacy W. Thomsen; Law Office of Martin N.
Buchanan and Martin N. Buchanan for Plaintiffs and Appellants.

Matteoni, O’Laughlin & Hechtman and Norman E. Matteoni as Amicus Curiae on behalf of Plaintiffs and
Appellants.

Woodruff, Spradlin & Smart, Gary C. Weisberg, Laura A. Morgan and Esther P. Lin for Defendants and
Respondents Orange County Transportation Authority and Department of Transportation.

Colantuono, Highsmith & Whatley, Michael G. Colantuono, Jennifer L. Pancake and Andrew C. Rawcliffe
for Defendant and Respondent Orange County Transportation Authority.
Counsel who argued in Supreme Court (not intended for publication with opinion):

John S. Peterson
Peterson Law Group, PC
19800 MacArthur Blvd., Suite 290
Irvine, CA 92612
(949) 955-0127

Michael G. Colantuono
Colantuono, Highsmith & Whatley, PC
790 E. Colorado Blvd., Suite 850
Pasadena, CA 91101-2109
(213) 542-5700

Gary C. Weisberg
Woodruff, Spradlin & Smart, APC
555 Anton Blvd., Suite 1200
Costa Mesa, CA 92626-7670
(714) 558-7000